DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

                   Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required:  
The claims call for the limitation “a driving plan preparing part” (see claim 1 line 7), “a driving mode switching part” (see claim 1 line 13), “a suitability calculating part” (see claim 3 line 3 and claim 4 line 3), “a section consumed electric power calculating part”(see claim 3 line 5 and claim 4 line 5 ) , “a route consumed electric power calculating part” (see claim 2 line 2 and claim 4 line 8 ), “a catalyst temperature rise control part” (see claim 1 line 1-2), “a substrate” (see claim 10 line 2). The specification fails to provide clear support for said “a driving plan preparing part”, “a driving mode switching part”, “a suitability calculating part”, “a section consumed electric power calculating part”, “a route consumed electric power calculating part”,  “a substrate” and “a catalyst temperature rise control part”.

(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 
 
See 112 section below, and MPEP, 37 CFR 1.75(d)(1). 
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “a driving plan preparing part”, “a driving mode switching part”, “a suitability calculating part”, “a section consumed electric power calculating part”, “a route consumed electric power calculating part”, “a catalyst temperature rise control part” and “a substrate”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Claim 1 recites “a driving plan preparing part”, “a driving mode switching part”, “a catalyst temperature rise control part”.
Claim 2 recites “a route consumed electric power calculating part”.
Claim 3 recites “a suitability calculating part”, “a section consumed electric power calculating part”.

Claim 10 recites “a substrate”.
For the purpose of art rejection below, the phrase “a driving plan preparing part” has been interpreted as a unit a processor or subsystem or integrated system capable to preparing a driving plan in a navigation system or like, the phrase “a driving mode switching part” has been interpreted as a unit a processor or subsystem or integrated system capable for switching a driving mode according to the route plan, the phrase “a suitability calculating part” has been interpreted as a unit a processor or subsystem or integrated system capable to calculate or obtain or arrange the driving route by providing a best function which will provide an efficiency to the vehicle, the phrase “a section consumed electric power calculating part” has been interpreted as a unit a processor or subsystem or integrated system capable to calculate or obtain the electric power that each section consumed, the phrase “a route consumed electric power calculating part” has been interpreted as a unit a processor or subsystem or integrated system capable to calculate or obtain the electric power consumed when driving on the route and the phrase “a catalyst temperature rise control part” has been interpreted as a unit a processor or subsystem or integrated system capable to control a temperature of an exhaust purification catalyst, the phrase “a substrate” has been interpreted as a unit, an object attach or carry a oxidation catalyst capable provide a heat to a oxidation catalyst.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “a driving plan preparing part”, “a driving mode switching part”, “a suitability calculating part”, “a section consumed electric power calculating part”, “a route consumed electric power calculating part”, “a catalyst temperature rise control part” and “a substrate” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an interpretation of the limitations listed below:
a driving plan preparing part in claim 1 line 7.
a driving mode switching part in claim 1 line 13.
a suitability calculating part in claim 3 line 3 and claim 4 line 3.
a section consumed electric power calculating part in claim 3 line 5 and claim 4 line 5.
a route consumed electric power calculating part in claim 2 line 2 and claim 4 line 8.
a catalyst temperature rise control part in claim 1 line 1-2.
a substrate in claim 10 line 2.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, (see below).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Dependent claims 6, 7 and 5-9 are likewise rejected.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 9 and 10 recite the limitation " when driving over a driving section on a driving route other than the EV route and set to the EV section" in the last two lines of the claims.

Regarding claim 9 and 10:
Claims 9 and 10 recite “when driving over a driving section on a driving route other than the EV route and set to the EV section”. The above phrase is unclear and confusing.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 7 are rejected under35 U.S.C 102a2 as being anticipated by Morisaki et al. (WO 2015162474 A1), as reference paragraphs are listed below.

Regarding claim 1:
Morisaki et al. disclose a control device for a hybrid vehicle, the hybrid vehicle comprising: an internal combustion engine (the vehicle comprise internal combustion engine, [0002]); a battery that can be charged and discharged (a battery 113 that can be charged and discharged, [0023]); and a rotary electric machine driven by electric power of the battery (The battery 113 is a power source of the electric motor that serves as the driving source, [0023]), wherein the control device comprises: a driving plan preparing part configured to prepare a driving plan setting one or more via-points on a projected route from a starting point to a destination to divide the projected route into a plurality of driving routes and divide the driving routes further into pluralities of driving sections and setting which driving mode to drive over the driving sections among an EV mode for driving using electric power of the battery as the main power supply or an HV mode for driving using the internal combustion engine as the main power supply (the driving route is divided into sections, and The hybrid vehicle has a first mode (EV mode), a second mode (HV mode) that can be assign to each section, [0006]); and a driving mode switching part configured 

Regarding claim 7:
Morisaki et al. teach the control device according to any one of claim 1, wherein the via-point is an end point of one trip of the hybrid vehicle (the vehicle having a destination point, [0078]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1).

Regarding claim 2:
Morisaki et al. further disclose the control device according to claim 1, wherein the driving plan preparing part comprises a route consumed electric power calculating part configured to calculate a route consumed electric power comprised of an estimated value of electric power consumed when driving over the driving routes by the EV mode (the information generating unit 121b calculates the traveling load during ordinary traveling on the basis of vehicle information, such as the electric power consumption amount of the vehicle 100, [0037]). Morisaki et al. don’t explicitly disclose the driving plan preparing part is further configured to prepare a route driving plan setting the driving modes of all driving sections in a driving route to the EV mode in order from the driving route with the small route consumed electric power up and setting the driving modes of all driving sections in a driving route to the HV mode from a driving route where an added value of the route consumed electric power added up in order from the driving route with the smallest route consumed electric power up exceeds the usable electric power of the battery.



Regarding claim 3:
Morisaki et al. further disclose the control device according to claim 2, wherein the driving plan preparing part comprises: a suitability calculating part configured to calculate suitabilities when driving on driving sections by the EV mode (the driving assistance unit 111 calculates the efficiency by adding extending a section in the EV mode and by assigning the EV mode to sections having a relatively low traveling load among the sections of the travel route, [0052]); and a section consumed electric power calculating part configured to calculate section consumed electric power comprised of an estimated value of electric power consumed when driving on driving sections by the EV mode (the information generating unit 121b has the function of calculating the traveling load of each section of the travel route and the electric power consumption amount of the vehicle 100, [0037]), and the driving plan preparing part is further configured to prepare a section driving plan setting the driving modes to the EV mode in order from the driving section with the highest suitability down and smallest section consumed electric 
Morisaki et al. don’t explicitly teach the driving mode switching part is configured to switch the driving modes in accordance with the route driving plan when the amount of the first total fuel consumption comprised of the total of the amounts of fuel consumed in driving routes in which there are driving sections set to the HV mode in the section driving plan is greater than the amount of the second total fuel consumption comprised of the total of the amounts of fuel consumed in driving routes in which all driving sections are set to the HV mode in the route driving plan. 

Note that the art does teach assigning the EV mode or HV mode based on calculating a consumption energy.  The instant claimed limitations are drawn to modes and it would have been obvious to so the claimed switching to achieve a similar result of greater fuel and engine efficiency.

Regarding claim 4:
Morisaki et al.  further disclose the control device according to claim 1, wherein the driving plan preparing part comprises: a suitability calculating part configured to calculate suitabilities when 
Note that Morasaki does not explicitly teach a suitability part per se; but the art does teach a traveling load calculation which reads on the claimed suitability limitation.  Note that Morasaki does not explicitly teach an estimated value of electric power per se, but does teach calculating the electric power consumed over the route traveled.  Morasaki also does not teach a first added value and a second added value as claimed per se, but does teach comparing consumption energy with remaining amount of battery charge to decide to continue in EV mode.  The instant claimed limitations are drawn to similar conventional variables such as driving section power consumption, route power consumption, adding value to a driving section while comparing to the usable electric power of the battery, all well known in the art, and it would have been obvious to so provide the limitations as claimed for greater fuel and engine efficiency.

Regarding claim 5:
Morisaki et al. disclose the control device according to claim 4, wherein the driving plan preparing part is configured to prepare a section driving plan setting the driving modes to the EV mode in order from a driving section with the highest suitability down and smallest section consumed electric power up (the mode planning unit 111a sets the EV mode to sections that have smaller energy than the remaining amount of charge of the battery, [0053]) and setting the driving modes to the HV mode from a driving section in which a third added value obtained by adding the section consumed electric power in order from the driving section with the highest suitability down and smallest section consumed electric power exceeds the usable electric power of the battery (set the driving mode to HV mode in which the subsection following the second position close to the current position (third section) consumed energy larger than the remaining amount of charge of the battery, [0052], [0058]), and the driving mode switching part is .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Taisuke (CN 111196265 A).

Regarding claim 6:
Morisaki et al. further disclose all the limitations except the control device according to claim 3, wherein the amount of the first total fuel consumption and the amount of the second total fuel consumption are respectively totals of the amount of fuel consumed for driving and the amount 

In the same field of endeavor, Taisuke discloses a hybrid vehicle wherein the amount of the first total fuel consumption and the amount of the second total fuel consumption are respectively totals of the amount of fuel consumed for driving (and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine (fuel consumption amount estimation part 406 estimates the consumption amount of fuel consumed by the driving of the vehicle 30, [0104], [0118]), and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine (the consumption amount of fuel needed by the preheating as catalyst increased, [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. in view of Taisuke to have include totals of the amount of fuel consumed for driving and the amount of fuel consumed for warming up an exhaust purification catalyst of the internal combustion engine as total fuel consumption.
One of ordinary skills should have recognized that doing so, will benefit by creating a travel plan with different route and to selecting a route that satisfies preset conditions, such as fuel consumption, [0140 Taisuke].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Imagawa et al. (JP2012111381 A).

Regarding claim 8:
Morisaki et al. further disclose the control device according to claim 4 where there is the an HV section driven over by the HV mode in the remaining driving sections on the driving route (the driving assistance set the driving mode to HV mode for the remaining section on the driving route, [0058]). Morisaki et al. do not disclose a hybrid vehicle comprising a catalyst temperature rise control part configured to perform catalyst temperature rise control making the temperature of the exhaust purification catalyst rise when the temperature of the exhaust purification catalyst becomes less than a predetermined temperature rise reference temperature higher than the activation temperature where the exhaust purification function of the exhaust purification catalyst is activated in the case of switching the driving modes in accordance with the route priority driving plan when driving along a driving section on a driving route other than an EV route and set to an EV section driven over by the EV mode if already warming up the exhaust purification catalyst of the internal combustion engine on that driving route.

Imagawa et al. disclose a hybrid vehicle comprising a catalyst temperature rise control part configured to perform catalyst temperature rise control making the temperature of the exhaust purification catalyst rise when the temperature of the exhaust purification catalyst becomes less than a predetermined temperature rise reference temperature higher than the activation temperature where the exhaust purification function of the exhaust purification catalyst is activated in the case of switching the driving modes in accordance with the route priority driving plan when driving along a driving section on a driving route other than an EV route (the electric heater raises the temperature of the exhaust gas purification catalyst to equal or higher than a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. in view of Imagawa et al.  configured to perform catalyst temperature rise control making the temperature of the exhaust purification catalyst rise when the temperature of the exhaust purification catalyst becomes less than a predetermined temperature. 
One of ordinary skills should have recognized that doing so, the oxidation catalyst 22 can obtain the desire catalytic action which the catalyst temperature is controlled to be maintained at the catalytic activity lower limit temperature or higher  [0036, Imagawa et al.].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Imagawa et al. (JP2012111381 A) and in view of Yamazaki et al. (WO 2011024038 A2)

Regarding claim 9:
Morisaki et al. as modified teach a control device of a hybrid vehicle when driving over a driving section on a driving route other than the EV route and set to the EV section (the mode control unit 111b controls the drive mode of the current section to the EV mode, [0046]). Morisaki et al. 

In the same field of endeavor, Yamazaki et al. teach wherein the catalyst temperature rise control is control for making the internal combustion engine operate for exactly a predetermined time (the ECU 400 stop the engine at a predetermined time, [0057] and [0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. as modified in view of Yamazaki et al. having an engine operate for exactly a predetermined time.  One of ordinary skills should have recognized that doing so, will benefit the emission purification performance [0097-0100], Yamazaki et al.].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (WO 2015162474 A1) in view of Imagawa et al. (JP2012111381 A) and in view of Hoffmann (US20080305922A1).

Regarding claim 10:
Morisaki et al. as modified teach a control device of a hybrid vehicle when driving over a driving section on a driving route other than the EV route and set to the EV section (the mode control unit 111b controls the drive mode of the current section to the EV mode, [0046]). Morisaki et al. as modified don’t teach wherein the catalyst temperature rise control is control for supplying 

In the same field of endeavor, Hoffmann teach wherein the catalyst temperature rise control is control for supplying electric power to a substrate carrying the exhaust purification catalyst on a surface to heat the substrate for exactly a predetermined time (the electric power is supplied for a predetermined time interval in order to preheat the selected portion of the internal combustion engine, [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of Morisaki et al. as modified in view of Hoffmann to heat the substrate for exactly a predetermined time. 
One of ordinary skills should have recognized that doing so, to prevent the traction battery or the internal combustion engine to overheat by controlling the supplying time, [0029 Hoffmann].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                                                                               
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663